937 F.2d 604Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert Leonard MORTON, Defendant-Appellant.
No. 91-5262.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1991.Decided July 16, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield.  Elizabeth V. Hallanan, District Judge.  (CR-90-234)
George Howard Lancaster, Jr., Assistant Federal Public Defender, Charleston, W.Va., for appellant.
Michael W. Carey, United States Attorney, Hunter P. Smith, Jr., Assistant United States Attorney, Charleston, W.Va., for appellee.
S.D.W.Va.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Robert Leonard Morton appeals from the district court's sentencing order.  Morton challenges the district court's refusal to grant him a two-point offense level reduction under U.S.S.G. Sec. 3B1.2(b) for his alleged "minor" role in the cocaine sales for which he was convicted.  Our review is conducted under the "clearly erroneous" standard.  United States v. Daughtrey, 874 F.2d 213 (4th Cir.1989).


2
Our review of the record and the district court's decision discloses that this appeal is without merit:  career offenders are precluded from claiming a "minor role" offense level reduction.  U.S.S.G. Sec. 4B1.1;  United States v. Morales-Diaz, 925 F.2d 535, 540 (1st Cir.1991).  In any event, Morton did not play a minor role in the offense within the meaning of U.S.S.G. Sec. 3B1.2(b).  Rather, he willingly sold drugs on four occasions.  The fact that he may have been part of a larger drug conspiracy, "simply" acting as a low-level distributor of drugs provided by others, does not entitle him to an offense level reduction.  See Daughtrey, 874 F.2d at 219;  United States v. Glasco, 917 F.2d 797, 800 (4th Cir.1990), cert. denied, 59 U.S.L.W. 3599 (U.S.1991).  Accordingly, we affirm on the reasoning of the district court.  United States v. Morton, CR-90-234 (S.D.W.Va. Jan. 11, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.